DETAILED ACTION
This application is in response to the application filed 23 April 2020.
Claims 1–20 are pending. Claims 1, 8, and 16 are independent.
Claims 1–20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
This application makes reference to or appears to claim subject matter disclosed in application no. 14/514,164, filed 14 October 2014, and application no. 61/891,054, filed 15 October 2013. If Applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. §§ 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 C.F.R. § 1.78. If the application was filed before 16 September 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in 
If the instant application is a utility or plant application filed under 35 U.S.C. § 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. § 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. § 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. § 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 C.F.R. § 1.78(a)(4) for benefit claims under 35 U.S.C. § 119(e) and 37 C.F.R. § 1.78(d)(3) for benefit claims under 35 U.S.C. § 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. § 119(e) and/or § 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. § 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. § 119(e) (see 37 C.F.R. § 1.78(c)) or under 35 U.S.C. §§ 120, 121, 365(c), or 386(c) (see 37 C.F.R. § 1.78(e)). The petition must be accompanied by (1) the reference 
If the reference to the prior application was previously submitted within the time period set forth in 37 C.F.R. § 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 C.F.R. § 1.78 and the petition fee under 37 C.F.R. § 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 C.F.R. § 1.78 by filing an ADS in compliance with 37 C.F.R. § 1.76 with the reference (or, if the application was filed before 16 September 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 C.F.R. § 1.76). See MPEP § 211.02.
In the instant application, a domestic priority claim was made in ¶ 1 of the specification, but not on the ADS (both filed 23 April 2020). Therefore the priority claim was not recognized by the Office, as evidenced by the filing receipt mailed 01 May 2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f).
Claim Objections
Claims 7 and 15 are objected to because of the following informalities:
Claims 7 and 15 recite “determining a parts of speech for the at least one named entity”, which should instead be “determining a part of speech for the at least one named entity”.
Appropriate correction is required.
Claim Rejections—35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to abstract ideas without significantly more.
Regarding independent claim 1, the claim recites parsing a string of unstructured text, recognizing at least one word in the string of unstructured text representing at least one named entity, searching for at least one word in the string of unstructured text representing a negation expression preceding or following the at least one named entity, and tagging the at least one entity as at least one negative named entity in 
The limitations of parsing, recognizing, and searching, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas (see MPEP 2106.04(a)(2)(III)). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, tagging the at least one named entity as at least one negative named entity in response to identifying at least one word representing a negation expression preceding or following the at least one named entity. The tagging is merely outputting the result of the mental process, and therefore amounts to insignificant post-solution activity (see MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of tagging the named entities amounts to no more than insignificant post-solution activity. Insignificant extra-
Regarding dependent claims 2–7, these claims depend from claim 1 but do not recite any additional elements that would amount to significantly more than the judicial exception, or that would integrate the judicial exception into a practical application. The claims either further describe the mental process steps present in the parent claim, or add additional steps that can be practically be performed in the mind.
Regarding independent claim 8, the claim recites parsing a string of unstructured text, recognizing at least one word representing at least one named entity, searching for and identifying at least one word in the string of unstructured text representing a negation expression proximate the at least one named entity, identifying the at least one named entity as at least one negative named entity in response to identifying at least one word representing a negation expression proximate the at least one named entity, and analyzing the string of unstructured text according to the at least one negative named entity.
The limitations of parsing, recognizing, searching, identifying, and analyzing, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind. Nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “mental processes” grouping of abstract ideas (see MPEP 2106.04(a)(2)(III)). Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements beyond the judicial exception. The claim is not patent eligible.
Regarding dependent claims 9–15, these claims depend from claim 8 but do not recite any additional elements that would amount to significantly more than the judicial exception, or that would integrate the judicial exception into a practical application. The claims either further describe the mental process steps present in the parent claim, or add additional steps that can be practically be performed in the mind.
Regarding independent claim 16, the claim recites a natural language processing module configured to parse at least one string of unstructured text, recognize at least one word representing at least one named entity, search for and identify at least one word in the string of unstructured text representing a negation expression proximate the at least one named entity, identify the at least one named entity as at least one negative named entity in response to identifying at least one word representing a negation expression proximate the at least one named entity, and generate processed text; and a risk logic module configured to apply a 
The limitations of parsing, recognizing, searching, identifying, and determining a risk, as drafted, are processes that, under their broadest reasonable interpretations, cover performance of the limitations in the mind. That is, other than reciting "a module", nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas (see MPEP 2106.04(a)(2)(III)). Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites three additional elements, a data store, a predictive model, and a data presentation module. Each of these elements are recited at a high level of generality, and therefore amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the data store for receiving/storing data and data presentation module for presenting information amount to insignificant pre- and post-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed 
Regarding dependent claims 17–20, these claims depend from claim 16 but do not recite any additional elements that would amount to significantly more than the judicial exception, or that would integrate the judicial exception into a practical application. The claims only add additional steps that can be practically be performed in the mind, but for the recitation of the generic “module”.
Claim Rejections—35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–4 and 8–12 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by W. Chapman et al. (“A Simple Algorithm for Identifying Negated Findings and Diseases in Discharge Summaries”) [hereinafter W. Chapman].
Regarding independent claim 1, W. Chapman discloses [a] method for analyzing a string of unstructured text, comprising:	parsing the string of unstructured text; Medical reports are preprocessed [parsed] to split them into individual sentences, and punctuation is removed from the sentences (W. Chapman, p. 303, left column, bottom).	recognizing at least one word in the string of unstructured text representing at least one named entity; A string matching algorithm determines terms [named entities] from the Unified Medical Language System (UMLS) within sentences (W. Chapman, p. 303, right column, top).	searching for at least one word in the string of unstructured text representing a negation expression preceding the at least one named entity; The sentence is also searched for negation phrases (Chapman, p. 303, right column, bottom). The negation phase may occur before the term (W. Chapman, p. 304, left column, top; p. 309, “II-A. Phrases used in regular expressions of the form 〈phrase〉 * 〈UMLS term〉…”).	searching for at least one word in the string of unstructured text representing a negation expression following the at least one named entity; and The negation phrase may occur after the term (W. Chapman, p. 304, left column, top; p. 309, “II-B. Phrases used in regular expressions of the form 〈UMLS term〉 * 〈phrase〉…”).	tagging the at least one named entity as at least one negative named entity in response to identifying at least one word representing a negation expression preceding or following the at least one named entity. The terms are labeled as negated based on the analysis of the term and negation pattern (W. Chapman, p. 304, left column, top).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Chapman further discloses:	wherein recognizing at least one word representing at least one named entity comprises recognizing at least one word representing at least one named entity selected from the group consisting of a chemical and a disease. The term may be a disease (W. Chapman, p. 303, right column, top).
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated and Chapman further discloses:	further comprising searching for at least one word representing a pseudo negative expression preceding or following the at least one negative named entity. The negation phrase may be a pseudo-negation phrase (W. Chapman, p. 303, right column, bottom; p. 309, “I. Pseudo-negation phrases (false triggers, ambiguous negations, or double negatives)”).
Regarding dependent claim 4, the rejection of parent claim 1 is incorporated and Chapman further discloses:	further comprising determining a boundary for applying the at least one word representing the negation expression. Up to five words or other terms may be between the term and the negation phrase (W. Chapman, p. 304, left column, top).
Regarding independent claim 8, W. Chapman discloses [a] method for analyzing a string of unstructured text, comprising:	parsing the string of unstructured text; recognizing at least one word representing at least one named entity; A string matching algorithm determines terms [named entities] from the Unified Medical Language System (UMLS) within sentences (W. Chapman, p. 303, right column, top).	searching for and identifying at least one word in the string of unstructured text representing a negation expression proximate the at least one named entity; The sentence is also searched for negation phrases (Chapman, p. 303, right column, bottom). The negation phase may occur before the term (W. Chapman, p. 304, left column, top; p. 309, “II-A. Phrases used in regular expressions of the form 〈phrase〉 * 〈UMLS term〉…”).	identifying the at least one named entity as at least one negative named entity in response to identifying at least one word representing a negation expression proximate the at least one named entity; and The terms are labeled as negated based on the analysis of the term and negation pattern (W. Chapman, p. 304, left column, top).	analyzing the string of unstructured text according to the at least one negative named entity. The results of the algorithm are analyzed (W. Chapman, p. 305, left column, top).
Regarding dependent claim 9, the rejection of parent claim 8 is incorporated and W. Chapman further discloses:	wherein recognizing at least one word representing at least one named entity comprises recognizing at least one word representing at least one named entity selected from the group consisting of a chemical and a disease. The term may be a disease (W. Chapman, p. 303, right column, top).
Regarding dependent claim 10, the rejection of parent claim 8 is incorporated and W. Chapman further discloses:	wherein recognizing at least one word representing at least one named entity comprises comparing words in the string of unstructured text to words in a list representing drugs, medicine, symptoms, and diseases. The sentence is compared with a set of phrases, including diseases (W. Chapman, p. 303, right column, top).
Regarding dependent claim 11, the rejection of parent claim 8 is incorporated and W. Chapman further discloses:	further comprising searching for at least one word representing a pseudo negative expression preceding or following the at least one negative named entity. The negation phrase may be a pseudo-negation phrase (W. Chapman, p. 303, right column, bottom; p. 309, “I. Pseudo-negation phrases (false triggers, ambiguous negations, or double negatives)”).
Regarding dependent claim 12, the rejection of parent claim 8 is incorporated and W. Chapman further discloses:	further comprising determining a word boundary for applying the at least one word representing the negation expression. Up to five words or other terms may be between the term and the negation phrase (W. Chapman, p. 304, left column, top).
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over W. Chapman in view of B. Chapman et al. (“Document-Level Classification of CT Pulmonary Angiography Reports based on an Extension of the ConText Algorithm”) [hereinafter B. Chapman].
Regarding dependent claim 5, the rejection of parent claim 1 is incorporated. W. Chapman teaches searching a string for negated named entities, but does not expressly teach searching for termination expressions. However, B. Chapman teaches:	further comprising searching for at least one word representing a termination expression proximate the at least one negative named entity indicative of a termination boundary for the negation expression. The ConText algorithm, which is an extension of the NegEx algorithm [disclosed by W. Chapman] is further extended with a “terminate” rule assigned to items [expressions], e.g. representing conjunctions (B. Chapman, § 2, p. 3; § 3.3.1, p. 6). The rule affects the scope of other items within the sentence, such as negation phrases (B. Chapman, § 3.3.2, p. 7–8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of B. Chapman with those of W. Chapman. Doing so would have been a matter of applying a known technique [the extensions to NegEx taught by B. Chapman] to a known method [the NegEx algorithm of W. Chapman] to yield a predictable result [an algorithm which can detect negated named entities, accounting for termination phrases within the same string].
Regarding dependent claim 13, the rejection of parent claim 8 is incorporated. W. Chapman teaches searching a string for negated named entities, but does not expressly teach searching for termination expressions. However, B. Chapman teaches:	further comprising searching for at least one word representing a termination expression proximate the at least one negative named entity indicative of a termination boundary for the negation expression. The ConText algorithm, which is an extension of the NegEx algorithm [disclosed by W. Chapman] is further extended with a “terminate” rule assigned to items [expressions], e.g. representing conjunctions (B. Chapman, § 2, p. 3; § 3.3.1, p. 6). The rule affects the scope of other items within the sentence, such as negation phrases (B. Chapman, § 3.3.2, p. 7–8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of B. Chapman with those of W. Chapman. Doing so would have been a matter of applying a known technique [the extensions to NegEx taught by B. Chapman] to a known method [the NegEx algorithm of W. Chapman] to yield a predictable result [an algorithm which can detect negated named entities, accounting for termination phrases within the same string].
Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over W. Chapman et al. (“A Simple Algorithm for Identifying Negated Findings and Diseases in Discharge Summaries”) [hereinafter W. Chapman] in view of Sohn et al. (“Dependency Parse-based Negation Detection in Clinical Narratives”) [hereinafter Sohn].
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated. W. Chapman teaches searching a string for negated named entities, but does not expressly teach applying a lemmatization process to the text. However, Sohn teaches:	further comprising parsing the unstructured text and applying a lemmatization process. A negation module, similar to NegEx [disclosed by 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sohn with those of W. Chapman. One would have been motivated to do so in order to allow the negation algorithm to better handle difficult negations by using syntactic information (Sohn, Introduction, p. 1).
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated. W. Chapman teaches searching a string for negated named entities, but does not expressly teach determining parts of speech for entities within the text. However, Sohn teaches:	further comprising parsing the unstructured text and determining a parts of speech for the at least one named entity. A negation module, similar to NegEx [disclosed by W. Chapman] is extended with a dependency parser (Sohn, Introduction, p. 1). The dependency parsing includes POS [part-of-speech] tagging (Sohn, Dependency Parsing, p. 2; Methods, p. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sohn with those of W. Chapman. One would have been motivated to do so in order to allow the negation algorithm to better handle difficult negations by using syntactic information (Sohn, Introduction, p. 1).
Regarding dependent claim 14, the rejection of parent claim 8 is incorporated. W. Chapman teaches searching a string for negated named entities, but does not expressly teach applying a lemmatization process to the text. However, Sohn teaches:	further comprising parsing the unstructured text and applying a lemmatization process. A negation module, similar to NegEx [disclosed by W. Chapman] is extended with a dependency parser (Sohn, Introduction, p. 1). The dependency parsing includes lemmatizing the sentence (Sohn, Dependency Parsing, p. 2; Methods, p. 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sohn with those of W. Chapman. One would have been motivated to do so in order to allow the negation algorithm to better handle difficult negations by using syntactic information (Sohn, Introduction, p. 1).
Regarding dependent claim 15, the rejection of parent claim 8 is incorporated. W. Chapman teaches searching a string for negated named entities, but does not expressly teach determining parts of speech for entities within the text. However, Sohn teaches:	further comprising parsing the unstructured text and determining a parts of speech for the at least one named entity. A negation module, similar to NegEx [disclosed by W. Chapman] is extended with a dependency parser (Sohn, Introduction, p. 1). The dependency parsing includes POS [part-of-speech] tagging (Sohn, Dependency Parsing, p. 2; Methods, p. 3).
 before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Sohn with those of W. Chapman. One would have been motivated to do so in order to allow the negation algorithm to better handle difficult negations by using syntactic information (Sohn, Introduction, p. 1).
Claims 16–19 are rejected under 35 U.S.C. § 103 as being unpatentable over W. Chapman in view of Grichnik (US 2007/0094048 A1).
Regarding independent claim 16, W. Chapman teaches [a] data processing system comprising:	a data store configured to receive and store patient data including at least one string of unstructured text associated with at least one patient; Patient discharge summaries containing text with possible negation (W. Chapman, p. 303, left column, middle).	a natural language processing module configured to parse the at least one string of unstructured text, recognize at least one word representing at least one named entity, search for and identify at least one word in the string of unstructured text representing a negation expression proximate the at least one named entity, identify the at least one named entity as at least one negative named entity in response to identifying at least one word representing a negation expression proximate the at least one named entity, and generate processed text; A string matching algorithm determines terms [named entities] from the Unified Medical Language System (UMLS) within sentences (W. Chapman, p. 303, right column, top). The sentence is also searched for negation phrases (Chapman, p. 303, right column, bottom). The terms are labeled as negated based on the analysis 	[…]
W. Chapman teaches determining negated named entities within patient data, but does not expressly teach calculating and displaying a risk score. However, Grichnik teaches:	a predictive model including a plurality of weighted risk variables and risk thresholds; A MRS [medical risk stratification] process model using characteristics [risk variables] and risk strata [risk thresholds] (Grichnik, ¶ 34).	a risk logic module configured to apply the predictive model to the patient data including the processed text to determine a risk score for the at least one patient; and Medical risks may be determined using multiple MRS models, and a unified medical risk may be determined (Grichnik, ¶¶ 42–43).	a data presentation module operable to present notification and information to a healthcare team about the at least one patient including the risk score. A GUI displays the input and results (Grichnik, ¶¶ 78–81).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Grichnik with those of W. Chapman. Doing so would have been a matter of combining one known element [the labeled negated entities of W. Chapman] with another [the input data, e.g. Grichnik, ¶ 19] to yield a predictable result [a medical risk model utilizing data including the findings produced by the text analysis].
Regarding dependent claim 17, the rejection of parent claim 16 is incorporated and W. Chapman/Grichnik further teaches:	wherein the natural language processing module is further configured to recognize at least one word representing one of a chemical and a disease. The term may be a disease (W. Chapman, p. 303, right column, top).
Regarding dependent claim 18, the rejection of parent claim 16 is incorporated and W. Chapman/Grichnik further teaches:	wherein the natural language processing module is further configured to search for at least one word representing a pseudo negative expression preceding or following the at least one negative named entity.
Regarding dependent claim 19, the rejection of parent claim 16 is incorporated and W. Chapman/Grichnik further teaches:	wherein the natural language processing module is further configured to determine a boundary for applying the at least one word representing the negation expression.
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over W. Chapman in view of Grichnik, further in view of B. Chapman.
Regarding dependent claim 20, the rejection of parent claim 16 is incorporated. W. Chapman/Grichnik teaches searching a string for negated named entities, but does not expressly teach searching for termination expressions. However, B. Chapman teaches:	wherein the natural language processing module is further configured to search for at least one word representing a termination expression proximate the at least one negative named entity indicative of a termination boundary for the negation expression. The ConText algorithm, which is an extension of the NegEx algorithm [disclosed by W. Chapman] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of B. Chapman with those of W. Chapman/Grichnik. Doing so would have been a matter of applying a known technique [the extensions to NegEx taught by B. Chapman] to a known method [the NegEx algorithm of W. Chapman] to yield a predictable result [an algorithm which can detect negated named entities, accounting for termination phrases within the same string].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (in the USA or Canada) or 571-272-1000.

/Tyler Schallhorn/Examiner, Art Unit 2176

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176